Bates, Judge,
delivered the opinion of the court.
We are compelled to affirm the judgment in this case. Renshaw’s covenant to La Barge that the premises were free and clear of and from taxes, assessments and encumbrances, (contained in his assignment of the lease, of which he himself was assignee of the original lessee,) and which covenant was broken as soon as made, did not pass to the plaintiff by La Barge’s assignment of the lease to them, without an assignment of the covenant.
The covenant of the original lessee to pay taxes ran with the land, and while Renshaw held the land he was bound by that covenant; but that obligation was to the lessor, and the plaintiffs have no benefit of it.
The verbal promise of Renshaw, made to the plaintiffs after the assignment to them of the lease, and upon the discovery that taxes which should have been paid by him were fin arrear and unpaid, that he would settle and pay off the same, however binding upon him in morals, is of no legal validity, for want of any consideration moving from the plaintiffs to him.
Judgment affirmed.
Judges Bay and Dryden concur.